Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This action is in response to Applicant’s amendment filed on July 6, 2022. Claims 6 and 16 are canceled. Claims 22-23 are new. Claims 1-5, 7-15, and 17-23 are pending and will be considered for examination.

Response to Arguments
I.	Objection to the Claims
Applicant’s amendment to the claims is sufficient to overcome Examiner’s objection to the claims. The objection to claims 11, 16, and 21 is withdrawn.

II.	Claim Rejections - 35 USC § 101
Applicant’s arguments filed July 6, 2022 with respect to claims rejected under 35 USC § 101 have been fully considered but they are not persuasive.
	Step 2A Prong 1: Applicant states (bottom of page 8) disagreement that the claims recite “certain methods of organizing human activity” and “mental processes”, but does not provide any arguments regarding this statement. As a result, Examiner maintains that the claims recite “certain methods of organizing human activity” and “mental processes”. 
	Step 2A Prong 2: Applicant argues that the pending claims integrate the abstract idea into a practical application under Step 2A Prong 2. 
	Applicant begins by arguing that “the specific combination of operations recited in the claims
are inherently tied to an online commerce environment in which queued and pending requests relate to respective ‘cart’ objects and in the context of which a cart abandonment rate may be measurable and knowable”. Examiner disagrees. The limitations recited identifying the abstract idea under Step 2A Prong 1 could be performed outside of an online environment. Therefore, Examiner does not find this argument persuasive. 
	Next, Applicant argues (top of page 9) that determining the likelihood of completion of a transaction compared to a threshold level, and using that determination to decide whether to send an alternative offer due to low likelihood of completion addresses a shortcoming particular to the online community (i.e., assessing the pending requests and determining which to provide an alternative offer due to low likelihood of completion). Examiner disagrees. This is a business problem, and the solution proposed is part of the abstract idea - see updated 101 rejection below. 
	Applicant goes on to argue (bottom of page 9) that the pending claims are “necessarily grounded in the field of online commerce in which pending requests are queued to await fulfilment and a cart abandonment rate is a measurable quantity available to serve as the basis for determining the likelihood of completion associated with a specific product request”, and that the use of a “cart abandonment rate” integrates the pending claims into a practical application. Examiner disagrees with this analysis. The cart abandonment rate is part of the abstract idea of “providing an alternative offer based on the likelihood of completion”. Therefore, the “cart abandonment rate” is not an additional element that can integrate the abstract idea into a practical application. 
	Applicant also argues that the present claims are analogous to Example 42 Claim 1 of the 2019 PEG. Examiner disagrees. First, Applicants argument is conclusory as there is no reasoning provided as to why the pending claims are analogous to Example 42 Claim 1. In addition, Examiner does not find the pending claims analogous to Example 42 Claim 1. In that Example, the additional elements were identified as of “receiving, via a GUI, a user selection to organize each icon based on the amount of use of each icon, a processor for performing the determining step, and automatically moving the most used icons to a position on the GUI closest to the start icon of the computer system based on the determined amount of use” which integrate the claim into a practical application by providing a specific improvement to a user interface for electronic devices. The pending claims do not recite any additional elements that are similar to the Example, and there is no claim of an improvement in a user interface. Therefore, Examiner does not agree that the pending claims are analogous to Example 42 Claim 1, and as a result this argument is not persuasive. 
Step 2B
	Applicant argues that the additional elements amount to significantly more than the abstract idea. Specifically, Applicant argues that “the present claims provide a specific technical basis for determining that likelihood of completion grounded in the e-commerce-centric concept of a cart abandonment rate. Considered as a whole, the claims to the method, system and computer-readable medium contain significantly more than the alleged abstract idea and are sufficient to satisfy the requirements of Step 2B”. Examiner disagrees. There is no evidence provided that there is “a specific technical basis for determining that likelihood of completion grounded in the e-commerce-centric concept of a cart abandonment rate”. Rather, determining the likelihood of completion based on a cart abandonment rate is part of the abstract idea. Therefore, this argument is not persuasive. 

III.	Claim Rejections - 35 USC § 103
Applicant’s arguments filed July 6, 2022 with respect to claims rejected under 35 USC § 103 have been considered but are moot because the arguments do not apply to the references being used in the current rejection.





Allowable Subject Matter
Claims 2-3, 8, 9-10, 12-13, 18, and 19-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 2-3, 8, 9-10, 12-13, 18, and 19-20 recite the combination of elements not found in the prior art, as described below. 

Claims 2-3 and 12-13: 
Claims 2-3 and 12-13 depend from claims 1 and 11, respectively. The limitations of claims 1 and 11 are taught by the combination of Sussman (US 2007/0245351 A1), Maggio (US 2007/0186252 A1), Seaward et al (US 2016/0307265 A1), and Lee (US 2016/0117726 A1) as described in the 103 rejection below. 
The additional limitations recited in claims 2-3 and 12-13 are taught by Boehle (US 2012/0084122 A1) as indicated by pages 19-20 of the 04/18/2022 Non-Final rejection. 
Therefore, the combination of Sussman, Maggio, Seaward, Lee, and Boehle teaches the limitations of claims 2-3 and 12-13. However, the motivation to combine these references is not sufficient to support a 103 rejection. Accordingly, claims 2-3 and 12-13 recite allowable subject matter. 

Claims 8 and 18: 
Claims 8 and 18 depend from claims 1 and 11, respectively. The limitations of claims 1 and 11 are taught by the combination of Sussman (US 2007/0245351 A1), Maggio (US 2007/0186252 A1), Seaward et al (US 2016/0307265 A1), and Lee (US 2016/0117726 A1) as described in the 103 rejection below. 
The additional limitations recited in claims 8 and 18 are taught by Hoctor (US 2015/0312632 A1) as indicated by pages 26-27 of the 04/18/2022 Non-Final rejection. 
Therefore, the combination of Sussman, Maggio, Seaward, Lee, and Hoctor teaches the limitations of claims 8 and 18. However, the motivation to combine these references is not sufficient to support a 103 rejection. Accordingly, claims 8 and 18 recite allowable subject matter. 

Claims 9-10 and 19-20: 
Claims 9-10 and 19-20 depend from claims 1 and 11, respectively. The limitations of claims 1 and 11 are taught by the combination of Sussman (US 2007/0245351 A1), Maggio (US 2007/0186252 A1), Seaward et al (US 2016/0307265 A1), and Lee (US 2016/0117726 A1) as described in the 103 rejection below. 
The additional limitations recited in claims 9-10 and 19-20 are taught by Montgomery (US 2017/0243166 A1) as indicated by pages 28-31 of the 04/18/2022 Non-Final rejection. 
Therefore, the combination of Sussman, Maggio, Seaward, Lee, and Montgomery teaches the limitations of claims 9-10 and 19-20. However, the motivation to combine these references is not sufficient to support a 103 rejection. Accordingly, claims 9-10 and 19-20 recite allowable subject matter. 

Although these limitations are not found in the prior art they still stand rejected under 35 U.S.C 101 as being directed to an abstract idea without integrating the abstract idea into a practical application or adding significantly more to the abstract idea itself.



 (i) US Patent Reference: Sussman (US 2007/0245351 A1). 
	Sussman discloses reducing burst usage where an online system experiences a burst of online users attempting to purchase a product in a short period of time. The online system receives a plurality of purchase requests during a first period of time, where the product may be a product offered in limited amounts. Sussman further discloses ranking the purchase requests based on criteria, and identifying an alternate offer for the user. However, Sussman fails to teach or render obvious the other elements of the claims.

(ii) NPL Reference: "Overbooking with Substitutable Inventory Classes", by Itir Karaesmen et al (“Karaesmen”). 
Karaesmen generally teaches receiving a request, and identifying an alternative offer based on the likelihood of fulfilling the request (page 1). However, Karaesmen fails to teach or render obvious the other elements of the claims.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1: Is the claim directed to a process, machine, manufacture or composition of matter? 
Claims 1-10 are directed to a method, which is a process. Therefore, claims 1-10 are directed to one of the four statutory categories of invention. Claims 11-20 are directed to a system, which is a machine. Therefore, claims 11-20 are directed to one of the four statutory categories of invention. Claim 21 is directed to a non-transitory computer readable medium, which is a manufacture. Therefore, claim 21 is directed to one of the four statutory categories of invention.

Step 2A
Claim 1:
The claim recites 
A computer-implemented method of processing high frequency requests in a computing system, the method comprising: 
receiving, by the computing system, a product request for an item; 
appending the product request to an ordered queue of requests for processing; 
determining a likelihood of completion value for the product request based on, at least, a queue position of the product request in the ordered queue of requests, an item inventory, and a cart abandonment rate; and 
when the likelihood of completion value is less than a threshold level, 
identifying an alternative offer, and 
generating and sending, to a customer device, data regarding the alternative offer.  

Step 2A Prong 1: Does the claim recite an abstract idea?
Accordingly, the claims recite the abstract idea (emphasized limitations above) of providing an alternative offer based on the likelihood of completion for the original product request. The above limitations fall within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial or legal interactions by reciting advertising, marketing or sales activities or behaviors. The above limitations also fall within the "Mental Processes" grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite concepts performed in the human mind by reciting observation (e.g., receiving a product request), evaluation (e.g., determining a likelihood of completion value), judgment (e.g., identifying an alternative offer based on the likelihood of completion of the original product request), opinion. 
Dependent claims 2-10 recite the same abstract ideas identified in claim 1. 

Step 2A Prong 2: Is the judicial exception integrated into a practical application?
This judicial exception is not integrated into a practical application. In particular, claims 1-10 recite the additional elements (de-emphasized limitations above) of a computer, a system, a customer device, and receiving/processing/transmitting data. Claim 5 recites the additional limitations of a data storage device. The computer system component steps are recited at a high-level of generality (i.e., a generic computer system) such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Additionally, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to: (i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field; (ii) apply the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; (iii) effect a transformation or reduction of a particular article to a different state or thing; or (iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, the judicial exception is not integrated into a practical application, and the claim is directed to an abstract idea. 
Dependent claims 2-10 are not integrated into a practical application based on the same analysis as for claim 1 above.

Claim 11:
The claim recites 
A computing system to process high frequency requests, the system comprising: one or more processors; memory storing customer data; and a processor-readable storage medium containing processor-executable instruction that, when executed by the one or more processors, are to cause the one or more processors to: 
receive, by the computing system, a product request for an item; 
append the product request to an ordered queue of requests for processing; 
determine a likelihood of completion value for the product request based on, at least, a queue position of the product request in the ordered queue of requests, an item inventory, and a cart abandonment rate; and 
when the likelihood of completion value is less than a threshold level 
identify an alternative offer, and 
generate and send, to a customer device, data regarding the alternative offer.  

Step 2A Prong 1: Does the claim recite an abstract idea?
Accordingly, the claims recite the abstract idea (emphasized limitations above) of providing an alternative offer based on the likelihood of completion for the original product request. The above limitations fall within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial or legal interactions by reciting advertising, marketing or sales activities or behaviors. The above limitations also fall within the "Mental Processes" grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite concepts performed in the human mind by reciting observation (e.g., receiving a product request), evaluation (e.g., determining a likelihood of completion value), judgment (e.g., identifying an alternative offer based on the likelihood of completion of the original product request), opinion. 
Dependent claims 12-20 recite the same abstract ideas identified in claim 11. 

Step 2A Prong 2: Is the judicial exception integrated into a practical application?
This judicial exception is not integrated into a practical application. In particular, claims 11-20 recite the additional elements (de-emphasized limitations above) of a computing system; one or more processors; memory storing customer data; and a processor-readable storage medium containing processor-executable instruction that, when executed by the one or more processors, are to cause the one or more processors to; a customer device; and receiving/processing/transmitting data. The computer system component steps are recited at a high-level of generality (i.e., a generic computer system) such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Additionally, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to: (i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field; (ii) apply the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; (iii) effect a transformation or reduction of a particular article to a different state or thing; or (iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, the judicial exception is not integrated into a practical application, and the claim is directed to an abstract idea. 
Dependent claims 12-20 are not integrated into a practical application based on the same analysis as for claim 11 above.

Claim 21:
The claim recites 
A non-transitory computer-readable medium storing processor-executable instructions for to processing high frequency requests, wherein the instructions, when executed by one or more processors, are to cause the one or more processors to: 
receive, by the computing system, a product request for an item; 
append the product request to an ordered queue of requests for processing; 
determine a likelihood of completion value for the product request based on, at least, a queue position of the product request in the ordered queue of requests, an item inventory, and a cart abandonment rate; and 
when the likelihood of completion value is less than a threshold level 
identify an alternative offer, and 
generate and send, to a customer device, data regarding the alternative offer. 

Step 2A Prong 1: Does the claim recite an abstract idea?
Accordingly, the claims recite the abstract idea (emphasized limitations above) of providing an alternative offer based on the likelihood of completion for the original product request. The above limitations fall within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial or legal interactions by reciting advertising, marketing or sales activities or behaviors. The above limitations also fall within the "Mental Processes" grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite concepts performed in the human mind by reciting observation (e.g., receiving a product request), evaluation (e.g., determining a likelihood of completion value), judgment (e.g., identifying an alternative offer based on the likelihood of completion of the original product request), opinion. 

Step 2A Prong 2: Is the judicial exception integrated into a practical application?
This judicial exception is not integrated into a practical application. In particular, claim 21 recites the additional elements (de-emphasized limitations above) of a  non-transitory computer-readable medium storing processor-executable instructions for to, wherein the instructions, when executed by one or more processors, are to cause the one or more processors to; a computing system; a customer device; and receiving/processing/transmitting data. The computer system component steps are recited at a high-level of generality (i.e., a generic computer system) such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Additionally, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to: (i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field; (ii) apply the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; (iii) effect a transformation or reduction of a particular article to a different state or thing; or (iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, the judicial exception is not integrated into a practical application, and the claim is directed to an abstract idea. 
Dependent claims 12-20 are not integrated into a practical application based on the same analysis as for claim 11 above.


Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
Claims 1-10 recite the additional elements (de-emphasized limitations above) of a computer, a system, a customer device, and receiving/processing/transmitting data. Claim 5 recites the additional limitations of a data storage device. When taken individually, as well as when taken as an ordered combination, the additional limitations are well-understood, routine, and conventional when considered from the point of view of one of ordinary skill in the art at the time the application was filed. See PTO-892 Reference U – “Introduction to E-commerce” (a textbook published in 2009), Chapter 8.4.2 Design Method of Application E-Commerce System, pages 298-301. See also MPEP 2106.05(d)(II)(i-vi).

Claims 11-20 recite the additional elements (de-emphasized limitations above) of a computing system; one or more processors; memory storing customer data; and a processor-readable storage medium containing processor-executable instruction that, when executed by the one or more processors, are to cause the one or more processors to; a customer device; and receiving/processing/transmitting data. When taken individually, as well as when taken as an ordered combination, the additional limitations are well-understood, routine, and conventional when considered from the point of view of one of ordinary skill in the art at the time the application was filed. See PTO-892 Reference U – “Introduction to E-commerce” (a textbook published in 2009), Chapter 8.4.2 Design Method of Application E-Commerce System, pages 298-301. See also MPEP 2106.05(d)(II)(i-vi).

Claim 21 recites the additional elements (de-emphasized limitations above) of a non-transitory computer-readable medium storing processor-executable instructions for to, wherein the instructions, when executed by one or more processors, are to cause the one or more processors to; a computing system; a customer device; and receiving/processing/transmitting data. When taken individually, as well as when taken as an ordered combination, the additional limitations are well-understood, routine, and conventional when considered from the point of view of one of ordinary skill in the art at the time the application was filed. See PTO-892 Reference U – “Introduction to E-commerce” (a textbook published in 2009), Chapter 8.4.2 Design Method of Application E-Commerce System, pages 298-301. See also MPEP 2106.05(d)(II)(i-vi).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.

Ascertaining the differences between the prior art and the claims at issue.

Resolving the level of ordinary skill in the pertinent art.

Considering objective evidence present in the application indicating obviousness or nonobviousness.























Claims 1, 4-5, 7, 11, 14-15, 17, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Sussman et al (US 2007/0245351 A1) (“Sussman”) in view of Maggio (US 2007/0186252 A1) (“Maggio”) in view of Seaward et al (US 2016/0307265 A1) (“Seaward”) in view of Lee (US 2016/0117726 A1) (“Lee”).

Claim 1: Sussman discloses a computer-implemented method of processing high frequency requests in a computing system ([0011] – “An example embodiment provides a method of reducing burst usage [claimed high frequency requests] in a networked computer system”; see also [0035] – “the online ticket system will often experience a burst of online users attempting to purchase tickets via the agency website in a relatively short period of time [a burst of requests in a short period of time teaches claimed high frequency requests]”), the method comprising: 
receiving, by the computing system, a product request for an item ([0014] – “receiving a first plurality of ticket requests [claimed product request for an item] over the network from a first plurality of users during the first period of time”; see also [0034] – “A nonlimiting example of a finite resource that may be allocated via an online computer system are event tickets. . . By way of further example, the finite resource may be . . . a product offered in limited amounts [claimed item]”); 
appending the product request to an ordered queue of requests for processing ([0084] – “ At state 302, user requests are retrieved from a database and ranked or ordered based on one or more criteria [claimed ordered queue of requests], such as the example criteria discussed herein (user location, purchase histories, membership in a preferred group or affiliate, etc.)”); . . . 
identifying an alternative offer ([0053] - “The user may also be provided with an option of selecting one or more alternate related events [claimed alternative offer]”). 
Sussman fails to explicitly disclose 
determining a likelihood of completion value for the product request based on, at least, a queue position of the product request in the ordered queue of requests, an item inventory, and a cart abandonment rate; and, 
when the likelihood of completion value is less than a threshold level, 
identifying an alternative offer, and 
generating and sending, to a customer device, data regarding the alternative offer.  
However, Maggio does teach 
determining a likelihood of completion value for the product request ([0082] – “At Step 450, the shopping network 350 determines that its product inventory of one of the products, specifically FPl, has been depleted or is insufficient. Thus, continued sales and marketing activities of FPl may produce orders that the shopping network 350 lacks sufficient supply to fill [claimed likelihood of completion value for the product request – that is, the completion value is “unlikely”]”); and, 
when the likelihood of completion value is less than a threshold level ([0081] – “At Step 445, the ISTM 335 determines whether the current inventory level of each of the saltwater fishing tackle products FPl-FPS is below a threshold [claimed threshold level]. That is, the shopping network 350 determines whether its current inventory level is sufficient to support ongoing marketing efforts and sales of those products [claimed likelihood of completion value is less than a threshold level]”), 
identifying an alternative offer ([0083] – “In place of VOD1, the VOD server 305 substitutes another on-demand video or video segment that features a similar product to FP1 [claimed alternative offer]. Specifically, the VOD server 305 uses a lookup table to select the product from FP6-FP10 that is most similar to FPS or provides a common functionality [claimed identifying]”), and 
generating and sending, to a customer device, data regarding the alternative offer ([0087] – “At Step 465, the VOD server 305 sends the substitute video [claimed alternative offer], VOD6, to the appropriate set top boxes 320 [claimed customer device]”).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Maggio into the invention of Sussman. One of ordinary skill in the art would have been motivated to do so because Maggio teaches a solution to the following problem in the art: 
“conventional technology lacks a capability to respond to sales events or a capability to integrate programming that offers products for sale with dynamic inventory or sales information. Thus, inventory management issues, such as having sufficient product available to meet sales demands, often preclude selling products over a communication network” [0007]. 

In addition, it would have been recognized that applying the known technique of determining a likelihood of completion value for the product request; and, when the likelihood of completion value is less than a threshold level, identifying an alternative offer, and generating and sending, to a customer device, data regarding the alternative offer, as taught by Maggio, to the teachings of Sussman, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 
And, Seaward does teach determining a likelihood of completion value for the product request based on, at least, a queue position of the product request in the ordered queue of requests, an item inventory ([0067] – “For example, the server 120 may determine that fulfillment center A may provide up to ten cups of coffee at 9:10 AM, that only nine cups of coffee have been ordered for 9:10 AM, and in response, determine that the earliest time that the order may be fulfilled by the fulfillment center is 9:10 AM [here, the queue initially has nine orders; the tenth order teaches the queue position of the product request; and likelihood of completion value for the product request (i.e., likely to be fulfilled) is determined based on the fact that the item inventory is ten cups of coffee, and position in the queue is ten]”). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Seaward into the invention of Sussman. One of ordinary skill in the art would have been motivated to do so because Seaward teaches that determining a likelihood of completion value for the product request based on, at least, a queue position of the product request in the ordered queue of requests and an item inventory provides a quantifiable basis for likelihood of completion, thereby increasing the chances that customer expectations will be met regarding likelihood of completion, and resulting in a higher amount of customer purchases and more profitability [0022] lines 10-15. 
In addition, it would have been recognized that applying the known technique of determining a likelihood of completion value for the product request based on, at least, a queue position of the product request in the ordered queue of requests and an item inventory, as taught by Seaward, to the teachings of Sussman, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 
And, Lee does teach determining a likelihood of completion value for the product request based on, at least . . . a cart abandonment rate ([0092] - In some example embodiments, the determined likelihood that the user will eventually purchase the item [claimed determining a likelihood of completion value for the product request] is also based on the user's own abandonment rate [claimed based on, at least a cart abandonment rate]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Lee into the invention of Sussman. One of ordinary skill in the art would have been motivated to do so because Lee teaches that determining a likelihood of completion value for the product request based on, at least a cart abandonment rate provides the advantage of improving a seller’s marketing efforts [0020]. 
In addition, it would have been recognized that applying the known technique of determining a likelihood of completion value for the product request based on, at least a cart abandonment rate, as taught by Lee, to the teachings of Sussman, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 

Claim 4: The cited prior art teaches the computer-implemented method of claim 1. Sussman fails to explicitly disclose wherein the identifying the alternative offer includes determining that a completion probability with respect to the alternative offer exceeds a second threshold level.  However, Seaward does teach wherein the identifying the alternative offer includes determining that a completion probability with respect to the alternative offer exceeds a second threshold level ([0057] – “For example, the server 120 may determine to identify tea as an alternate item to coffee [claimed identifying the alternative offer] based on the stored historical user information that indicates a high likelihood that the user 112 will accept tea instead of coffee [claimed completion probability with respect to the alternative offer exceeds a second threshold level]”). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Seaward into the invention of Sussman. One of ordinary skill in the art would have been motivated to do so because identifying the alternative offer by determining that a completion probability with respect to the alternative offer exceeds a second threshold level results in a greater completion probability or and order than would have been obtained if the offer did not exceed a second threshold, thereby resulting in more orders and profitability [0070] lines 1-17. 
In addition, it would have been recognized that applying the known technique of identifying the alternative offer by determining that a completion probability with respect to the alternative offer exceeds a second threshold level, as taught by Seaward, to the teachings of Sussman, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 

Claim 5: The cited prior art teaches the computer-implemented method of claim 1. Sussman fails to explicitly disclose 
wherein the identifying the alternative offer is based, at least in part, on merchant-selected alternative offers and 
customer data retrieved from a data storage device in the computing system. 
However, Seaward does teach 
wherein the identifying the alternative offer is based, at least in part, on merchant-selected alternative offers ([0061] – “the server 120 may identify an alternate item based on determining another item from the fulfillment center is similar to the item . . . The server 120 may determine items from a fulfillment center are similar based on data explicitly indicating similarity between items. For example, the server 120 may determine tea is similar to coffee based on data that explicitly indicates that both tea and coffee are hot beverages that include caffeine [here, the alternative offer is merchant-selected based on the merchant’s analysis that tea is similar to coffee]”) and 
customer data retrieved from a data storage device in the computing system ([0034] – “The server 120 may track user orders and responses to alternate suggestions over time [claimed customer data] and store, in the historical information database 122, historical user information that indicates a likelihood that a user will accept an alternate suggestion [claimed retrieved from a data storage device in the computing system]”). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Seaward into the invention of Sussman. One of ordinary skill in the art would have been motivated to do so because identifying the alternative offer based on merchant-selected alternative offers and  customer data retrieved from a data storage device in the computing system results in an alternative offer that is customized for the customer, resulting in a higher amount of customer purchases and more profitability [0070] lines 1-17. 
In addition, it would have been recognized that applying the known technique of identifying the alternative offer based on merchant-selected alternative offers and  customer data retrieved from a data storage device in the computing system, as taught by Seaward, to the teachings of Sussman, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 

Claim 7: The cited prior art teaches the computer-implemented method of claim 1. Sussman fails to explicitly disclose wherein determining the likelihood of completion value is further based on at least one of a customer history, likelihood of completion values associated with requests earlier in the queue, an item purchase history, or an alternative product purchase history. However, Seaward does teach wherein determining the likelihood of completion value is further based on at least one of a customer history ([0034] – “The server 120 may track user orders and responses to alternate suggestions over time [claimed customer history] and store, in the historical information database 122, historical user information that indicates a likelihood that a user will accept an alternate suggestion [claimed likelihood of completion value]”), likelihood of completion values associated with requests earlier in the queue ([0022] – “By determining whether the orders [claimed requests earlier in the queue] may be fulfilled by particular times [claimed likelihood of completion values] and providing alternate suggestions, the system may enable users to avoid waiting for orders that would not be able to be fulfilled by particular fulfillment times and enable users to place alternate orders”), an item purchase history ([0034] – “The server 120 may track user orders claimed [item purchase history] and responses to alternate suggestions over time and store, in the historical information database 122, historical user information that indicates a likelihood that a user will accept an alternate suggestion [claimed likelihood of completion value]”), or an alternative product purchase history ([0034] – “The server 120 may track user orders and responses to alternate suggestions over time [claimed alternative product purchase history] and store, in the historical information database 122, historical user information that indicates a likelihood that a user will accept an alternate suggestion [claimed likelihood of completion value]”). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Seaward into the invention of Sussman. One of ordinary skill in the art would have been motivated to do so because determining the likelihood of completion value further based on at least one of a customer history, a cart abandonment rate, likelihood of completion values associated with requests earlier in the queue, an item purchase history, or an alternative product purchase history provides a quantifiable basis for likelihood of completion, thereby increasing the chances that customer expectations will be met regarding likelihood of completion, and resulting in a higher amount of customer purchases and more profitability [0022] lines 10-15. 
In addition, it would have been recognized that applying the known technique of determining the likelihood of completion value further based on at least one of a customer history, a cart abandonment rate, likelihood of completion values associated with requests earlier in the queue, an item purchase history, or an alternative product purchase history, as taught by Seaward, to the teachings of Sussman, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 

Claim 11: Sussman discloses a computing system to process high frequency requests ([0011] – “An example embodiment provides a method of reducing burst usage [claimed high frequency requests] in a networked computer system”; see also [0035] – “the online ticket system will often experience a burst of online users attempting to purchase tickets via the agency website in a relatively short period of time [a burst of requests in a short period of time teaches claimed high frequency requests]”), the system comprising: one or more processors; memory storing customer data; and a processor-readable storage medium containing processor-executable instruction that, when executed by the one or more processors, are to cause the one or more processors to ([0028] lines 1-14): 
receive, by the computing system, a product request for an item ([0014] – “receiving a first plurality of ticket requests [claimed product request for an item] over the network from a first plurality of users during the first period of time”; see also [0034] – “A nonlimiting example of a finite resource that may be allocated via an online computer system are event tickets. . . By way of further example, the finite resource may be . . . a product offered in limited amounts [claimed item]”);  
append the product request to an ordered queue of requests for processing ([0084] – “ At state 302, user requests are retrieved from a database and ranked or ordered based on one or more criteria [claimed ordered queue of requests], such as the example criteria discussed herein (user location, purchase histories, membership in a preferred group or affiliate, etc.)”); . . . 
identify an alternative offer ([0053] - “The user may also be provided with an option of selecting one or more alternate related events [claimed alternative offer]”). 
Sussman fails to explicitly disclose 
determine a likelihood of completion value for the product request based on, at least, a queue position of the product request in the ordered queue of requests, an item inventory, and a cart abandonment rate; and 
when the likelihood of completion value is less than a threshold level 
identify an alternative offer, and 
generate and send, to a customer device, data regarding the alternative offer.  
However, Maggio does teach 
determine a likelihood of completion value for the product request ([0082] – “At Step 450, the shopping network 350 determines that its product inventory of one of the products, specifically FPl, has been depleted or is insufficient. Thus, continued sales and marketing activities of FPl may produce orders that the shopping network 350 lacks sufficient supply to fill [claimed likelihood of completion value for the product request – that is, the completion value is “unlikely”]”); and, 
when the likelihood of completion value is less than a threshold level ([0081] – “At Step 445, the ISTM 335 determines whether the current inventory level of each of the saltwater fishing tackle products FPl-FPS is below a threshold [claimed threshold level]. That is, the shopping network 350 determines whether its current inventory level is sufficient to support ongoing marketing efforts and sales of those products [claimed likelihood of completion value is less than a threshold level]”), 
identify an alternative offer ([0083] – “In place of VOD1, the VOD server 305 substitutes another on-demand video or video segment that features a similar product to FP1 [claimed alternative offer]. Specifically, the VOD server 305 uses a lookup table to select the product from FP6-FP10 that is most similar to FPS or provides a common functionality [claimed identify]”), and 
generate and send, to a customer device, data regarding the alternative offer ([0087] – “At Step 465, the VOD server 305 sends the substitute video [claimed alternative offer], VOD6, to the appropriate set top boxes 320 [claimed customer device]”).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Maggio into the invention of Sussman. One of ordinary skill in the art would have been motivated to do so because Maggio teaches a solution to the following problem in the art: 
“conventional technology lacks a capability to respond to sales events or a capability to integrate programming that offers products for sale with dynamic inventory or sales information. Thus, inventory management issues, such as having sufficient product available to meet sales demands, often preclude selling products over a communication network” [0007]. 

In addition, it would have been recognized that applying the known technique of determining a likelihood of completion value for the product request; and, when the likelihood of completion value is less than a threshold level, identifying an alternative offer, and generating and sending, to a customer device, data regarding the alternative offer, as taught by Maggio, to the teachings of Sussman, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 
And, Seaward does teach determine a likelihood of completion value for the product request based on, at least, a queue position of the product request in the ordered queue of requests, an item inventory ([0067] – “For example, the server 120 may determine that fulfillment center A may provide up to ten cups of coffee at 9:10 AM, that only nine cups of coffee have been ordered for 9:10 AM, and in response, determine that the earliest time that the order may be fulfilled by the fulfillment center is 9:10 AM [here, the queue initially has nine orders; the tenth order teaches the queue position of the product request; and likelihood of completion value for the product request (i.e., likely to be fulfilled) is determined based on the fact that the item inventory is ten cups of coffee, and position in the queue is ten]”). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Seaward into the invention of Sussman. One of ordinary skill in the art would have been motivated to do so because Seaward teaches that determining a likelihood of completion value for the product request based on, at least, a queue position of the product request in the ordered queue of requests and an item inventory provides a quantifiable basis for likelihood of completion, thereby increasing the chances that customer expectations will be met regarding likelihood of completion, and resulting in a higher amount of customer purchases and more profitability [0022] lines 10-15. 
In addition, it would have been recognized that applying the known technique of determining a likelihood of completion value for the product request based on, at least, a queue position of the product request in the ordered queue of requests and an item inventory, as taught by Seaward, to the teachings of Sussman, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 
And, Lee does teach determine a likelihood of completion value for the product request based on, at least . . . a cart abandonment rate ([0092] - In some example embodiments, the determined likelihood that the user will eventually purchase the item [claimed determine a likelihood of completion value for the product request] is also based on the user's own abandonment rate [claimed based on, at least a cart abandonment rate]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Lee into the invention of Sussman. One of ordinary skill in the art would have been motivated to do so because Lee teaches that determining a likelihood of completion value for the product request based on, at least a cart abandonment rate provides the advantage of improving a seller’s marketing efforts [0020]. 
In addition, it would have been recognized that applying the known technique of determining a likelihood of completion value for the product request based on, at least a cart abandonment rate, as taught by Lee, to the teachings of Sussman, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 

Claims 14-15 and 17:  All the limitations in system claims 14-15 and 17 are closely parallel to the limitations of method claims 4-5 and 7 respectively analyzed above and are rejected on the same bases. 
Claim 21: Sussman discloses a non-transitory computer-readable medium storing processor-executable instructions for to processing high frequency requests ([0011] – “An example embodiment provides a method of reducing burst usage [claimed high frequency requests] in a networked computer system”; see also [0035] – “the online ticket system will often experience a burst of online users attempting to purchase tickets via the agency website in a relatively short period of time [a burst of requests in a short period of time teaches claimed high frequency requests]”), wherein the instructions, when executed by one or more processors, are to cause the one or more processors to ([0028] lines 1-14): 
receive, by the computing system, a product request for an item ([0014] – “receiving a first plurality of ticket requests [claimed product request for an item] over the network from a first plurality of users during the first period of time”; see also [0034] – “A nonlimiting example of a finite resource that may be allocated via an online computer system are event tickets. . . By way of further example, the finite resource may be . . . a product offered in limited amounts [claimed item]”);  
append the product request to an ordered queue of requests for processing ([0084] – “ At state 302, user requests are retrieved from a database and ranked or ordered based on one or more criteria [claimed ordered queue of requests], such as the example criteria discussed herein (user location, purchase histories, membership in a preferred group or affiliate, etc.)”); . . . 
identify an alternative offer ([0053] - “The user may also be provided with an option of selecting one or more alternate related events [claimed alternative offer]”). 
Sussman fails to explicitly disclose 
determine a likelihood of completion value for the product request based on, at least, a queue position of the product request in the ordered queue of requests, an item inventory, and a cart abandonment rate; and 
when the likelihood of completion value is less than a threshold level 
identify an alternative offer, and 
generate and send, to a customer device, data regarding the alternative offer.  
However, Maggio does teach 
determine a likelihood of completion value for the product request ([0082] – “At Step 450, the shopping network 350 determines that its product inventory of one of the products, specifically FPl, has been depleted or is insufficient. Thus, continued sales and marketing activities of FPl may produce orders that the shopping network 350 lacks sufficient supply to fill [claimed likelihood of completion value for the product request – that is, the completion value is “unlikely”]”); and, 
when the likelihood of completion value is less than a threshold level ([0081] – “At Step 445, the ISTM 335 determines whether the current inventory level of each of the saltwater fishing tackle products FPl-FPS is below a threshold [claimed threshold level]. That is, the shopping network 350 determines whether its current inventory level is sufficient to support ongoing marketing efforts and sales of those products [claimed likelihood of completion value is less than a threshold level]”), 
identify an alternative offer ([0083] – “In place of VOD1, the VOD server 305 substitutes another on-demand video or video segment that features a similar product to FP1 [claimed alternative offer]. Specifically, the VOD server 305 uses a lookup table to select the product from FP6-FP10 that is most similar to FPS or provides a common functionality [claimed identify]”), and 
generate and send, to a customer device, data regarding the alternative offer ([0087] – “At Step 465, the VOD server 305 sends the substitute video [claimed alternative offer], VOD6, to the appropriate set top boxes 320 [claimed customer device]”).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Maggio into the invention of Sussman. One of ordinary skill in the art would have been motivated to do so because Maggio teaches a solution to the following problem in the art: 
“conventional technology lacks a capability to respond to sales events or a capability to integrate programming that offers products for sale with dynamic inventory or sales information. Thus, inventory management issues, such as having sufficient product available to meet sales demands, often preclude selling products over a communication network” [0007]. 

In addition, it would have been recognized that applying the known technique of determining a likelihood of completion value for the product request; and, when the likelihood of completion value is less than a threshold level, identifying an alternative offer, and generating and sending, to a customer device, data regarding the alternative offer, as taught by Maggio, to the teachings of Sussman, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 
And, Seaward does teach determine a likelihood of completion value for the product request based on, at least, a queue position of the product request in the ordered queue of requests, an item inventory ([0067] – “For example, the server 120 may determine that fulfillment center A may provide up to ten cups of coffee at 9:10 AM, that only nine cups of coffee have been ordered for 9:10 AM, and in response, determine that the earliest time that the order may be fulfilled by the fulfillment center is 9:10 AM [here, the queue initially has nine orders; the tenth order teaches the queue position of the product request; and likelihood of completion value for the product request (i.e., likely to be fulfilled) is determined based on the fact that the item inventory is ten cups of coffee, and position in the queue is ten]”). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Seaward into the invention of Sussman. One of ordinary skill in the art would have been motivated to do so because Seaward teaches that determining a likelihood of completion value for the product request based on, at least, a queue position of the product request in the ordered queue of requests and an item inventory provides a quantifiable basis for likelihood of completion, thereby increasing the chances that customer expectations will be met regarding likelihood of completion, and resulting in a higher amount of customer purchases and more profitability [0022] lines 10-15. 
In addition, it would have been recognized that applying the known technique of determining a likelihood of completion value for the product request based on, at least, a queue position of the product request in the ordered queue of requests and an item inventory, as taught by Seaward, to the teachings of Sussman, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 
And, Lee does teach determine a likelihood of completion value for the product request based on, at least . . . a cart abandonment rate ([0092] - In some example embodiments, the determined likelihood that the user will eventually purchase the item [claimed determine a likelihood of completion value for the product request] is also based on the user's own abandonment rate [claimed based on, at least a cart abandonment rate]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Lee into the invention of Sussman. One of ordinary skill in the art would have been motivated to do so because Lee teaches that determining a likelihood of completion value for the product request based on, at least a cart abandonment rate provides the advantage of improving a seller’s marketing efforts [0020]. 
In addition, it would have been recognized that applying the known technique of determining a likelihood of completion value for the product request based on, at least a cart abandonment rate, as taught by Lee, to the teachings of Sussman, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 

Claim 22: The cited prior art teaches the method claimed in claim 1. 
Sussman fails to explicitly disclose further comprising determining the cart abandonment rate using stored historical data, and wherein the product request is associated with a merchant account and is received from a user device, and wherein the cart abandonment rate is at least one of a probability of abandonment associated with the merchant account, a probability of abandonment associated with the user device, or a probability of abandonment associated with the item.  
However, Lee does teach further comprising determining the cart abandonment rate using stored historical data ([0087] - In some example embodiments, each user has an associated abandonment rate. An abandonment rate for a user is a ratio of [claimed determining the cart abandonment rate] the number of items that the user abandons to the number of items the user places in their shopping cart. For example, if a user places fifty items in their shopping cart and abandons 25 of them, the abandonment rate for the user is 50%), and wherein the product request is associated with a merchant account ([0020] - The server system can also provide abandonment information to one or more sellers that are associated (e.g., registered) with the server system [claimed product request is associated with a merchant account] so that the seller can the abandonment information to improve the seller's marketing efforts and/or future product line) and is received from a user device ([0024] - For example, the network interface module(s) 122 receives a shopping cart request (e.g., a request to place a specific item in a shopping cart application associated with the e-commerce system) from a client system 102 [claimed received from a user device]), and wherein the cart abandonment rate is at least one of a probability of abandonment associated with the merchant account, a probability of abandonment associated with the user device ([0087] - In some example embodiments, each user has an associated abandonment rate. An abandonment rate for a user is a ratio of the number of items that the user abandons to the number of items the user places in their shopping cart [claimed probability of abandonment associated with the user device]. For example, if a user places fifty items in their shopping cart and abandons 25 of them, the abandonment rate for the user is 50%), or a probability of abandonment associated with the item ([0085] - In some example embodiments, the server system (e.g., server system 120 in FIG. 1) stores (606), for each item available through the e-commerce system associated with the server system, an abandonment rate [claimed probability of abandonment associated with the item], wherein the abandonment rate is a ratio of the number of times a respective item is a placed in a shopping cart to a number of times the respective item is abandoned across the entire server system).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Lee into the invention of Sussman. One of ordinary skill in the art would have been motivated to do so because Lee teaches that determining the cart abandonment rate using stored historical data, wherein the product request is associated with a merchant account and is received from a user device, and wherein the cart abandonment rate is at least one of a probability of abandonment associated with the merchant account, a probability of abandonment associated with the user device, or a probability of abandonment associated with the item provides the advantage of improving a seller’s marketing efforts [0020]. 
In addition, it would have been recognized that applying the known technique of determining the cart abandonment rate using stored historical data, wherein the product request is associated with a merchant account and is received from a user device, and wherein the cart abandonment rate is at least one of a probability of abandonment associated with the merchant account, a probability of abandonment associated with the user device, or a probability of abandonment associated with the item, as taught by Lee, to the teachings of Sussman, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 

Claim 23: The cited prior art teaches the method claimed in claim 1. 
Sussman fails to explicitly disclose 
wherein the cart abandonment rate includes a probability of abandonment associated with requests for the item that are earlier in the ordered queue. 
However, Lee does teach 
wherein the cart abandonment rate includes a probability of abandonment associated with requests for the item that are earlier in the ordered queue ([0085] - For example, an item that has been placed in shopping carts 10,000 times and then abandoned 2000 times [claimed abandonment associated with requests for the item that are earlier in the ordered queue] would have an abandonment rate of 20% (2000/10000) [claimed wherein the cart abandonment rate includes a probability of]). 

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Lee into the invention of Sussman. One of ordinary skill in the art would have been motivated to do so because Lee teaches that using a cart abandonment rate that includes a probability of abandonment associated with requests for the item that are earlier in the ordered queue provides the advantage of improving a seller’s marketing efforts [0020]. 
In addition, it would have been recognized that applying the known technique of using a cart abandonment rate that includes a probability of abandonment associated with requests for the item that are earlier in the ordered queue, as taught by Lee, to the teachings of Sussman, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Brown et al (US 2020/0412624 A1) teaches determining likelihood of purchase based on cart abandonment rates, and allocating resources accordingly.  
Maniyar (US 2020/0007453 A1) teaches optimizing data queue priority based on customer cart abandonment rates.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMAN SUTCH JR. whose telephone number is (469)295-9224. The examiner can normally be reached M-F 10am - 7pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria-Teresa (Marissa) Thein can be reached on 571-272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NORMAN DONALD SUTCH JR./Examiner, Art Unit 3684                                                                                                                                                                                                        
/MICHELLE T KRINGEN/Primary Examiner, Art Unit 3625